DETAILED ACTION
Claims 1-14 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/026933 filed 07/18/2018. 

Claim Objections
Regarding claim 1-3 and 12-14, claims 1-3 and 12-14 objected to because of the following informalities:  the acronym “P2P” database should be written out as Peer-to-Peer database at least once in the independent claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit configured to acquire (Claim 1, Line 2), a registration control unit configured to control (Claim 1, Line 4), an access control 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claims 2-3, 7 and 11, dependent claims 2-3, 7 and 11 are also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for the same reasons as independent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 14, claim 14 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claims are directed to a computer program per se because the claimed “program” is not stored on any non-transitory computer-readable storage medium. See Warmerdam 33 F.3d at 1361, 31 USPQ2d at 1760. The Examiner respectfully suggests that the claim be amended to include either “a non-transitory computer readable storage medium” or “a computer-readable storage device,” to make the claim statutory under 35 U.S.C. 101 (emphasis added). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020, 05/27/2020, 06/01/2020 and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021) in view of Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021). 
Regarding claim 1, Dubovitskaya discloses an information processing device comprising:
an acquisition unit configured to acquire arbitrary data associated with access right information desired by a user; (Dubovitskaya, FIG 1, Abstract: Electronic Medical Records; Page 6, Last Paragraph, Nodes receive [acquire] all transactions [arbitrary data which is any data in any format] submitted by the users through role-based APIs; Page 8, Third Paragraph, Privacy, A patients privacy is ensured by providing the patient with a possibility to specify fine-granted access control over his data via permissions [access right information]) and
Dubovitskaya fails to explicitly disclose a registration control unit configured to control registration of the arbitrary data to a P2P database.   
However, in an analogous art, Azaria discloses a registration control unit configured to control registration of the arbitrary data to a P2P database (Azaria, Page 27, Left Column, Under Heading 1) Register Contract (RC) describes registering new identities [arbitrary data which is any data in any format] or changing the mapping of existing ones and identity registration; Page 26, Left & Right Column, Under System Architecture, A. Overview, describes MedRec, the block content that represents data ownership and viewership permissions shared by members of a private, peer-to-peer network. Providers can add a new record associated with a particular patient and patients can authorize sharing of records between providers. In both cases, the party receiving new information receives an automated notification and can verify the proposed record before accepting or rejecting the data [where the data is arbitrary which is any data in any format]; Page 27, Left Column, FIG 1 shows MedRec smart contracts on the blockchain and data references, which two different databases which run off a peer-to-peer network [P2P] database; Right Column, Third Paragraph, patients are enabled with fine-grained access control of their medical records, selecting essentially any portion of it they wish to share).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Azaria with the method and system of Dubovitskaya to include a registration control unit configured to control registration of the arbitrary data to a P2P database. One would have been motivated to provide fine-grain access control to add a new record and authorize sharing of records between providers (Azaria, Page 27, Left and Right Column). 

Regarding claim 2, Dubovitskaya and Azaria disclose the information processing device according to claim 1. 

Azaria further discloses registered in the P2P database on a basis of the access right information, (Azaria, Page 27, Left Column, Under Heading 1) Register Contract (RC) describes registering new identities [i.e. arbitrary because it is any data in any format] or changing the mapping of existing ones and identity registration; Page 26, Left & Right Column, Under System Architecture, A. Overview, describes MedRec, the block content that represents data ownership and viewership permissions shared by members of a private, peer-to-peer network. Providers can add a new record associated with a particular patient and patients can authorize sharing of records between providers. In both cases, the party receiving new information receives an automated notification and can verify the proposed record before accepting or rejecting the data; Page 27, Left Column, FIG 1 shows MedRec smart contracts on the blockchain and data references, which two different databases which run off a peer-to-peer network [P2P] database; Right Column, Third Paragraph, patients are enabled with fine-grained access control of their medical records [the medical data in the medical records is arbitrary meaning its any data in any format], selecting essentially any portion of it they wish to share).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Azaria with the method and system of Dubovitskaya to include registered in the P2P database on a basis of the access right information. One would have been motivated to provide fine-grain access control to add a new record and authorize sharing of records between providers (Azaria, Page 27, Left and Right Column).

Regarding claim 3, Dubovitskaya and Azaria disclose the information processing device according to claim 2. 
Azaria further discloses wherein the access control unit performs the access control using a predetermined program provided in the P2P database and executed on the P2P database, (Azaria, Page 28, Right Column, Under Section 3) Database Gatekeeper implements an off-chain, access interface [program][ to the node’s local database, governed by permissions stored on the blockchain. The Gatekeeper runs a server listening to query requests from clients on the network. A request contains a query string, as well as reference to the blockchain PPR that warrants permissions to run it. The request is cryptographically signed by the issuer, allowing the gatekeeper to confirm identities. Once the issuer’s signature is certified, the gatekeeper checks the block chain contracts to verify if the address issuing the request is allowed access to the query. If the address checks out, it runs the query on the node’s local database and returns the result over to the client)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Azaria with the method and system of Dubovitskaya to include registered in the P2P database on a basis of the access right information. One would have been motivated to provide fine-grain access control to add a new record and authorize sharing of records between providers (Azaria, Page 27, Left and Right Column).

Regarding claim 13, Dubovitskaya discloses an information processing method executed by a computer, the method comprising:
acquiring arbitrary data associated with access right information desired by a user; (Dubovitskaya, FIG 1, Abstract: Electronic Medical Records; Page 6, Last Paragraph, Nodes receive all transactions submitted by the users through role-based APIs; Page 8, Third Paragraph, Privacy, A patients privacy is ensured by providing the patient with a possibility to specify fine-granted access control over his data via permissions)  and
Dubovitskaya fails to explicitly disclose controlling registration of the arbitrary data to a P2P database.   
However, in an analogous art, Azaria discloses controlling registration of the arbitrary data to a P2P database (Azaria, Page 27, Left Column, Under Heading 1) Register Contract (RC) describes registering new identities or changing the mapping of existing ones and identity registration; Page 26, Left & Right Column, Under System Architecture, A. Overview, describes MedRec, the block content that represents data ownership and viewership permissions shared by members of a private, peer-to-peer network. Providers can add a new record associated with a particular patient and patients can authorize sharing of records between providers. In both cases, the party receiving new information receives an automated notification and can verify the proposed record before accepting or rejecting the data; Page 27, Left Column, FIG 1 shows MedRec smart contracts on the blockchain and data references, which two different databases which run off a peer-to-peer network [P2P] database; Right Column, Third Paragraph, patients are enabled with fine-grained access control of their medical records, selecting essentially any portion of it they wish to share).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Azaria with the method and system of Dubovitskaya to include controlling registration of the arbitrary data to a P2P database. One would have been motivated to provide fine-grain access control to add a new record and authorize sharing of records between providers (Azaria, Page 27, Left and Right Column). 

Regarding claim 14, Dubovitskaya discloses a program for causing a computer to implement:
acquiring arbitrary data associated with access right information desired by a user; (Dubovitskaya, FIG 1, Abstract: Electronic Medical Records; Page 6, Last Paragraph, Nodes receive all transactions submitted by the users through role-based APIs; Page 8, Third Paragraph, Privacy, A patients privacy is ensured by providing the patient with a possibility to specify fine-granted access control over his data via permissions) and
Dubovitsakya fails to explicitly disclose controlling registration of the arbitrary data to a P2P database. 
However, in an analogous art, Azaria discloses controlling registration of the arbitrary data to a P2P database, (Azaria, Page 27, Left Column, Under Heading 1) Register Contract (RC) describes registering new identities or changing the mapping of existing ones and identity registration; Page 26, Left & Right Column, Under System Architecture, A. Overview, describes MedRec, the block content that represents data ownership and viewership permissions shared by members of a private, peer-to-peer network. Providers can add a new record associated with a particular patient and patients can authorize sharing of records between providers. In both cases, the party receiving new information receives an automated notification and can verify the proposed record before accepting or rejecting the data; Page 27, Left Column, FIG 1 shows MedRec smart contracts on the blockchain and data references, which two different databases which run off a peer-to-peer network [P2P] database; Right Column, Third Paragraph, patients are enabled with fine-grained access control of their medical records, selecting essentially any portion of it they wish to share).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Azaria with the method and system of Dubovitskaya to include controlling registration of the arbitrary data to a P2P database. One would have been motivated to provide fine-grain access control to add a new record and authorize sharing of records between providers (Azaria, Page 27, Left and Right Column). 



Claims 4-5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021) in view of Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the . 

Regarding claim 4, Dubovitskaya and Azaria disclose the information processing device according to claim 3. 
Dubovitskaya and Azaria fail to explicitly disclose wherein the predetermined program is provided with a template that defines content of the access control based on the access right information.
However, in an analogous art, Fukushima discloses wherein the predetermined program is provided with a template that defines content of the access control based on the access right information, (Fukushima, [0039]-[0045] describes wherein the predetermined web application [program] with an access authority assignment template [template] defines business information [content] of the access control based on access right information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include wherein the predetermined program is provided with a template that defines content of the access control based on the access right information. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved)

Regarding claim 5, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 4. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include wherein the template defines a range to be an object for the access control in the arbitrary data, and content of processing permitted by the access control or content of processing prohibited by the access control. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved). 

Regarding claim 7, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 4. 
Fukushima further discloses further comprising: a template setting unit configured to newly create, change, or delete the template on a basis of a request from the user (Fukushima, [0039]-[0045], [0021] describes an access authority assignment template sets access rights to newly create and edit the template; [0052], [0002]-[0003] and [0009] describes on basis of a request from the user)


Regarding claim 8, Dubovitskaya and Azaria disclose the information processing device according to claim 1. 
Dubovitskaya and Azaria fail to explicitly disclose wherein the access right information includes information regarding an access right to be set and information regarding a user to which the access right is to be set.
However, in an analogous art, Fukushima discloses wherein the access right information includes information regarding an access right to be set and information regarding a user to which the access right is to be set, (Fukushima, [0039]-[0045], [0021] describes wherein the access right information includes information regarding an access right to be set and information such as a role regarding a user to which the access right is to be set)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include wherein the access right information includes information regarding an access right to be set and information regarding a user to which the access right is to be set. One would have been motivated to enhance 

Regarding claim 11, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 8. 
Fukushima further discloses further comprising: an access right setting unit (Fukushima, [0039]-[0045], [0021] describes wherein the access right information includes information regarding an access right to be set and information such as a role [authority] regarding a user to which the access right is to be set)
configured to acquire a file including a plurality of the arbitrary data, (Fukushima, [0017] describes receiving information [file] including a plurality of data such as information regarding the user, organization or roll information which stores the user and its attribute information [this information is arbitrary because its any data in any format]). 
and collectively and automatically associate the arbitrary data with the access right information (Fukushima, [0015], [0002], [0039]-[0045] describe collectively and automatically associated the data with access right information [where the data is arbitrary because it is any data in any format and is automatically associated because it is done by the system not the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include configured to acquire a file including a plurality of the arbitrary data, and collectively and automatically associate the arbitrary .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021), Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) in view of Fukushima et al (“Fukushima,” JP2009238191, as disclosed in the IDS filed 01/26/2021) and further in view of Johnson et al (“Johnson,” US 20170221288). 

Regarding claim 6, Dubovitskaya. Azaria and Fukushima disclose the information processing device according to claim 4. 
Fukushima further discloses wherein the template defines content of the access control, (Fukushima, [0039]-[0045] and [0021] describe wherein the access authority assignment template defines content of the access control). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include controlling registration of the arbitrary data to a P2P database. One would have been motivated to enhance the efficiency of 
	Dubovitskaya, Azaria and Fukushima fail to explicitly disclose of a case where the access right information is incomplete or a case where the access right information contains an error.
	However, in an analogous art, Johnson discloses of a case where the access right information is incomplete or a case where the access right information contains an error, (Johnson, [0032] & [0050] describe of a case where the access right information is incomplete). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson with the method and system of Dubovitskaya, Azaria and Fukushima to include of a case where the access right information is incomplete or a case where the access right information contains an error.. One would have been motivated to control access and use of a distributed trustless database for facilitating access to resources (Johnson, [0003]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021), Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed .

Regarding claim 9, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 8. 
Dubovitskaya, Azaria and Fukushima fail to explicitly disclose wherein the user to which the access right is to be set includes an anonymous person who is an unauthenticated user.
However, in an analogous art, Smith discloses wherein the user to which the access right is to be set includes an anonymous person who is an unauthenticated user (Smith, [0446] describes access control lists for anonymous (unauthenticated) subjects and defining permissions for these subjects such as (read-only access to a specific resource instance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with the method and system of Dubovitskaya, Azaria and Fukushima to include wherein the user to which the access right is to be set includes an anonymous person who is an unauthenticated user. One would have been motivated define permissions for anonymous (unauthenticated) subjects such as read-only access to a specific resource instance (Smith, [0446]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) in view of Fukushima et al (“Fukushima,” JP2009238191, as disclosed in the IDS filed 01/26/2021) and further in view of Hayakawa et al (“Hayakawa,” JP2012033083, see Machine Translation). 

Regarding claim 10, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 8. 
Fukushima further discloses wherein the access right includes an authority (Fukushima, [0039]-[0045], [0021] describes wherein the access right information includes information regarding an access right to be set and information such as a role [authority] regarding a user to which the access right is to be set)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include wherein the access right information includes information regarding an access right to be set and information regarding a user to which the access right is to be set. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved).
Dubovitskaya, Azaria and Fukushima fail to explicitly disclose regarding reading of the arbitrary data, approving of the arbitrary data, writing of information uniquely 
However, in an analogous art, Hayakawa discloses regarding reading of the arbitrary data, (Hayakawa, [0030], read arbitrary data; [0085], target file is accessible based on permission and access authority)
approving of the arbitrary data, 
writing of information uniquely specifying the arbitrary data cached in an arbitrary device, 
overwriting of the arbitrary data, 
or additional writing to the arbitrary data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayakawa with the method and system of Dubovitskaya, Azaria and Fukushima to include regarding reading of the arbitrary data, approving of the arbitrary data, writing of information uniquely specifying the arbitrary data cached in an arbitrary device, overwriting of the arbitrary data, or additional writing to the arbitrary data. One would have been motivated to control a cache to reduce an amount of network traffic for metadata acquisition thereby speeding up data access (Hayakawa, Abstract & [0001]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021) in view of Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) and further in view of Bozic et al (“Bozic,” A Tutorial on BlockChain and Applications to Secure Network Control-Planes,” 2016, IEEE, Pages 1-8). 

Regarding claim 12, Dubovitskaya and Azaria disclose the information processing device according to claim 1. 
Dubovitskaya and Azaria fail to explicitly disclose wherein the P2P database stores blockchain data.
However, in an analogous art, Bozic discloses wherein the P2P database stores blockchain data (Bozic, Page 1, Left Column, Under Section I. Blockchain is a technology that is meant to store, read and validate transactions in a distributed data-base system; Page 1, Right Column Under Section II. Blockchain Overview. Blockchain enables a new design approach for distributed database using a peer-to-peer (P2P) communications. A ledger is a virtual book where all past transactions are stored). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bozic with the method and system of Dubovitskaya and Azaria to include wherein the P2P database stores blockchain data. One would have been motivated to store all transactions in a distributed database based on a peer-to-peer communication environment (Bozic, Page 1, Right Column Under Section Blockchain Overview). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439